                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

US Commodity Futures Trading Commission,
et al.
                                                 Plaintiff,
v.                                                            Case No.: 1:15−cv−02881
                                                              Honorable John Robert
                                                              Blakey
Kraft Foods Group, Inc., et al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, August 19, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
8/19/2019. Martin B. White's motion for leave to appear pro hac vice [314] is granted.
Sealed motion [315] and Defendant's motion for contempt, sanctions and other relief
[316] are taken under advisement and set by agreement for evidentiary hearing on
9/12/2019 at 11:00 a.m. in Courtroom 1203. Assertion of the Fifth Amendment by the
Plaintiff CFTC, and provisional assertions of the Fifth Amendment by Commissioners
Rostin Behnam and Dan Berkovitz, are noted for the record pending further proceedings.
By agreement, all counsel of record, as well as Jamie McDonald, Chairman Heath Tarbert,
Commissioners Rostin Behnam and Dan Berkovitz, are ordered to appear in person at the
evidentiary hearing and provide live testimony as needed. Sworn factual proffer by Scott
Williamson and any supplemental filings or memorandum of law, including any other
assertions of privilege (or any procedural or substantive objections) by anyone, must be
filed under seal on or before 9/6/2019. By agreement of the parties, motion [316] and
response [318] will be sealed pending further order of the Court. Plaintiff CFTC, and
Commissioners Rostin Behnam and Dan Berkovitz, agree to voluntarily remove the
disputed press releases immediately from the CFTC website until the next court date.
Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
